DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 07/19/2021.
Claims 1 - 20 are currently pending and have been examined.
This action is made Non-FINAL.

Examiner Statement as to 35 USC 101
The instant Application employs using tokens in connection with electronically streaming media content on a consumer device, the media content being streamed from the producer of that content, adopting a token related pre-determined inflation rate, then utilizing blockchain and smart contracts to record acts of said streaming and to then distribute tokens to the media producer of said content appropriately. There is no abstract idea.
Drawing Objection
 New corrected drawing(s) in compliance with 37 CFR 1.121(d) are required in this application because FIG. 7 of the drawings is illegible and does not comply with line uniformity, density definition requirement and the use of shading standards put forth in 37 CFR 1.84 (l) and (m): 
(l) All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
Examiner notes that due the grayscale conversion process inherent in the Office's electronic application filing system, elements of FIG. 7 are rendered partially illegible which interferes with providing a clear disclosure of the invention to the public.
Applicant may further refer to MPEP § 608.02 et seq. for further information regarding acceptability of drawings presented in a utility patent application.	
	
Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 12 and 18 are rejected under 35 USC 102 (a)(1) as being anticipated by LeBeau (US20200143014A1). 

Regarding claim  12:
LeBeau discloses: 
A method for a media streaming platform comprising: creating a smart contract on a blockchain when a media content producer uploads media content to a streaming platform; ("The cryptographically secure decentralized peer-to-peer electronic payment system ... [uses] ... a public digital ledger accessible to all network nodes in which all cryptographically secure decentralized peer-to-peer electronic payment system's balances and transactions are announced, agreed upon, and recorded.", [030]) and ("The ... system manages the rights to registered digital content with the public ledger module, which generates a block chain of transaction entries for digital content, wherein each of the transaction entries represents a transfer of a right to digital content from a provider of the digital content to a recipient of the digital content, ... [including] ... transfers of digital currency between bitcoin (or other digital currency) addresses associated with the providers of the digital content and bitcoin (or other digital currency) addresses associated with the recipients of the rights to the digit content.", [026]) and ("Rather than release their masterpiece to theaters or a digital platform ... , the three partners upload the finished product to the decentralized distribution system, in order to use its capabilities to make the movie available for streaming viewers.", [0210]) and ("Payments for viewing the movie go directly to the rights/rewards smart contract which automatically calculates what portion of the proceeds any given entity (as determined by its address) is entitled to withdraw.", [0212]) and ("the system ... may provide decentralized distribution channels for digital content, ... ; smart contract execution environments for regulating usage and payments of fees and royalties for use of digital content; and block chain based media usage metering, rights transactions, and payment services.", [054]), media content is uploaded by the producer(s) to a blockchain streaming platform providing smart contracts;
streaming the media content to a consumer device;  ("If the proper payment has been received, the ... decentralized distribution system 3240 allow a communication protocol for sharing content, data, and/or electronic files over the internet stream to the ... client ...", [0159]) and ("The content distribution module 3140 of FIG. 3 may a standalone desktop or mobile app that allows a user to play video and audio content provided by the content providers of the decentralized distribution system.", [0165]) and ("For example, digital files containing music (digital media) could be conveyed to a customer, over the internet, after the purchase thereof from a website, such as iTunes™. A copy of the digital file containing the desired music would be transmitted from the website to the customer's personal computing device, ...", [007]) and ("If the proper payment has been received, the client channel 3260 and/or the decentralized distribution system 3240 allow a communication protocol for sharing content, data, and/or electronic files over the internet stream to the Ethervision client (c1) 3270.", [0153]), a user may stream media content to a personal devices; 
generating a stream report based on a duration of the stream; and  ... Examiner here utilizes Broadest Reasonable Interpretation (BRI) of claim terms to interpret "stream report" to include any description, any fact, any account of, any detail, or any publication of  any data relating in any way to the stream, that said ...   ("The transactions are time-stamped by hashing the transaction into an ongoing chain of hashed digital signatures based upon asymmetric or public key cryptography forming a record that cannot be changed without redoing the entire chain.", [030]) and  ("The user sets the duration of the launch and the user can set a minimum threshold and an external address to which the funds go.", [0132]) and ("After these values are collected, a request is sent from the front end 3210 to the back end server 3220 with the collected parameters. The back end server 3220 adds a job for the token launch contract deployment. The token launch contract deployment is sent to the Ethereum block chain 3230.", [0133]) and ("After the deployment of the token launch contract, the project will have three smart contracts.",
recording the stream report on the blockchain.  ("Rather than release their masterpiece to theaters or a digital platform like Netflix™, the three partners upload the finished product to the decentralized distribution system, in order to use its capabilities to make the movie available for streaming viewers.", [210]) and ("The cryptographically secure decentralized peer-to-peer electronic payment system prevents counterfeiting and double-spending problems without any centralized authority by using a public digital ledger accessible to all network nodes in which all cryptographically secure decentralized peer-to-peer electronic payment system's balances and transactions are announced, agreed upon, and recorded. The transactions are time-stamped by hashing the transaction into an ongoing chain of hashed digital signatures based upon asymmetric or public key cryptography forming a record that cannot be changed without redoing the entire chain.", [030]) and ("Other examples of conventional system managing the distribution of digital media content using block chain technology are described in ...    .", [031]), the "stream report" as above is recorded on a blockchain.
Regarding claim 18:
LeBeau discloses:
A system comprising: a remote server communicatively coupled with a consumer device and a media content producer device for receiving and storing media content uploaded from the media content producer device and delivering the media content to the consumer device, the remote server comprising computer readable instructions stored in non-transitory memory for: ("The back end server application 3130 provides support for authenticating a wallet holder; verifying payment for the project creation services and management thereof; deploying the smart contract system for the project;", [088]) and ("A copy of the digital file containing the desired music would be transmitted from the website to the customer's personal computing device, such as a laptop, computer, tablet, personal digital assistant, smart phone, electronic audio player, etc. Thereafter, the customer would be able to listen to the music.", [007]) and ("The content management system 110 stores such information in various databases or memory.", [018]);
receiving a stream request for the media content from the consumer device; ("With a smart contract system and the associated cryptotoken ecosystem, it is possible, for example, to set up terms where purchasing the right to stream two movies automatically gives the customer tokens (in this context, reward points) toward purchase of a book.", [0204]) and ("A copy of the digital file containing the desired music would be transmitted from the website to the customer's personal computing device, such as a laptop, computer, tablet, personal digital assistant, smart phone, electronic audio player, etc. Thereafter, the customer would be able to listen to the music.", [007]) and ("the three partners upload the finished product to the decentralized distribution system, in order to use its capabilities to make the movie available for streaming viewers. They require that people who wish to see the movie to purchase a predetermined amount of Ether (paid into the rights/rewards Contract), which will give them twenty-four hours to view the movie as many times as they like.", [0210]), a consumer post purchase on his/her device the right ergo request to stream. may stream; consumers may also stream movies after their request to their device(s);  
transmitting the media content to the consumer device as a stream; ("The content distribution module 3140 of FIG. 3 may a standalone desktop or mobile app that allows a user to play video and audio content provided by the content providers of the decentralized distribution system.", [0165]) and ("If the proper payment has been received, the client channel 3260 and/or the decentralized distribution system 3240 allow a communication protocol for sharing content, data, and/or electronic files over the internet stream to the Ethervision client (c1) 3270.", [0153]), transmission of a stream is made from the platform to a consumer device; 
generating a stream report automatically following termination of the stream; and, ... examiner here utilizes Broadest Reasonable Interpretation (BRI) of claim terms to interpret "stream report" to include any description, any fact, any account of, any detail, or any publication of  any data relating in any way to the stream, that said ... ("The transactions are time-stamped by hashing the transaction into an ongoing chain of hashed digital signatures ... forming a record ...", [030]) and ("For example, the system and method may provide decentralized distribution channels for digital content, such as social media networks and other networks; smart contract execution environments for regulating usage and payments of fees and royalties for use of digital content; and block chain based media usage metering, rights transactions, and payment services.", [054]) and ("The fourth module or subsystem of the decentralized distribution system for digital media is a block chain, such as an Ethereum block chain, that records the smart contracts and executes the smart contracts in a secure, distributed environment.", [064]) and ("If the proper payment has been received, the client channel 3260 and/or the decentralized distribution system 3240 allow a communication protocol for sharing content, data, and/or electronic files over the internet stream to the Ethervision client (c1) 3270.", [0153]),  various and sundry facts / data relating to the stream (i.e., the above claimed generic  "stream report")  vis a vis the client's smart contract is/are generated post stream, including among other stream related facts as above noted a time stamp of the transaction and metering of client usage, both of which cannot be accomplished in fact till the stream is terminated; and 
recording the stream report on a blockchain.  ("Rather than release their masterpiece to theaters or a digital platform ... the three partners upload the finished product to the decentralized distribution system, in order to use its capabilities to make the movie available for streaming viewers.", [210]) and ("The cryptographically secure decentralized peer-to-peer electronic payment system prevents counterfeiting and double-spending problems without any centralized authority by using a public digital ledger accessible to all network nodes in which all cryptographically secure decentralized peer-to-peer electronic payment system's balances and transactions are announced, agreed upon, and recorded. The transactions are time-stamped by hashing the transaction into an ongoing chain of hashed digital signatures based upon asymmetric or public key cryptography forming a record that cannot be changed without redoing the entire chain.", [030]) and ("Other examples of conventional system managing the distribution of digital media content using block chain technology are described in ...    .", [031]), the "stream report" (i.e., stream related facts / data as above) is recorded on a blockchain.

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 1 - 10, 13, 14, 16, 17, 19 and 20 are rejected pursuant to 35 USC 103 as being unpatentable over LeBeau (US20200143014A1), in view of McSheehan, (US20190114707A1).

Regarding claim 1:
LeBeau discloses: 
A method comprising: streaming media content from a streaming platform to a consumer device;   ("The content distribution module 3140 of FIG. 3 may a standalone desktop or mobile app that allows a user to play video and audio content provided by the content providers of the decentralized distribution system.", [0165]) and ("The front end application or user interface 3140 communicates with the back end server application 3130 and the back end server 3150 to acquire the necessary information and permission to consume the desired content. The front end application or user interface 3140 utilizes a communication protocol for sharing content, data, and/or electronic files over the internet to acquire the content from an InterPlanetary File System 3160, as described in more detail below.", [092]) and ("If the proper payment has been received, the client channel 3260 and/or the decentralized distribution system 3240 allow a communication protocol for sharing content, data, and/or electronic files over the internet stream to the Ethervision client (c1) 3270.", [0153]), user streams media from a platform to a consumer device; 
creating a stream report for the streamed media content based on a smart contract associated with the media content, ...  Examiner here utilizes Broadest Reasonable Interpretation (BRI) of claim terms to interpret "stream report" to include any description, any fact, any account of, any detail, or any publication of  any data relating in any way to the stream, that said ... ("For example, the system and method may provide decentralized distribution channels for digital content, such as social media networks and other networks; smart contract execution environments for regulating usage and payments of fees and royalties for use of digital content; and block chain based media usage metering, rights transactions, and payment services.", [054]) and ("Payments for viewing the movie go directly to the rights/rewards smart contract which automatically calculates what portion of the proceeds any given entity (as determined by its address) is entitled to withdraw.", [0212]) and ("the system ... may provide decentralized distribution channels for digital content, ... ; smart contract execution environments for regulating usage and payments of fees and royalties for use of digital content; and block chain based media usage metering, rights transactions, and payment services.", [054]), ("The fourth module or subsystem of the decentralized distribution system for digital media is a block chain, such as an Ethereum block chain, that records the smart contracts and executes the smart contracts in a secure, distributed environment.", [064]) and ("If the proper payment has been received, the client channel 3260 and/or the decentralized distribution system 3240 allow a communication protocol for sharing content, data, and/or electronic files over the internet stream to the Ethervision client (c1) 3270.", [0153]),  a stream report for the streamed media relating to the above noted any fact/data vis a vis  the smart contract is created; and 
wherein the smart contract identifies a media content producer of the media content; ("With a smart contract system and the associated cryptotoken ecosystem, it is possible, for example, to set up terms where purchasing the right to stream two movies automatically gives the customer tokens (in this context, reward points) toward purchase of a book. The data and logic allowing this is all stored within the smart contracts involved, with the underlying block chain acting merely as a log.", [0204]) and ("An example of how decentralized distribution system may be used, consider the case of three film-school students, Alice, Bob, and Eve who have agreed to make a short film together [they are producers]. They determine that they need $20,000 to achieve their goal, but they only have $10,000. Alice puts in $4,000, Bob puts in $4,000, and Eve puts in $2,000. This is only half of what they budgeted for their short film project so they come to the decentralized distribution system and set up a project.", [0205]), the smart contract identifies the media content producer(s), including Alice, Bob, and Eve,
recording the stream report on a blockchain;    ("Rather than release their masterpiece to theaters or a digital platform like Netflix™, the three partners upload the finished product to the decentralized distribution system, in order to use its capabilities to make the movie available for streaming viewers.", [210]) and ("The cryptographically secure decentralized peer-to-peer electronic payment system prevents counterfeiting and double-spending problems without any centralized authority by using a public digital ledger accessible to all network nodes in which all cryptographically secure decentralized peer-to-peer electronic payment system's balances and transactions are announced, agreed upon, and recorded. The transactions are time-stamped by hashing the transaction into an ongoing chain of hashed digital signatures based upon asymmetric or public key cryptography forming a record that cannot be changed without redoing the entire chain.", [030]) and ("Other examples of conventional system managing the distribution of digital media content using block chain technology are described in ...    .", [031]), several different "stream report(s)" as above (ex., time stamp relating to streaming transaction)  are recorded on a blockchain,
distributing a portion of the tokens to the media content producer based on the stream report;   ("With a smart contract system and the associated cryptotoken ecosystem, it is possible, for example, to set up terms where purchasing the right to stream two movies automatically gives the customer tokens (in this context, reward points) toward purchase of a book. The data and logic allowing this is all stored within the smart contracts involved, with the underlying block chain acting merely as a log.", [0204]) and ("At block 2320, the tokens, through the user interface, can be assigned. For example, as provided for in block 2430, the tokens can be assigned proportionally to ownership amounts.", [068]) and ("In another scenario, the tokens can be assigned to the owners or producers of the project and to others proportional to their involvement in the project. In this scenario, the assignment of tokens is substantially the same as assigning rights. Since the tokens represent the intellectual property of a project and the terms and conditions thereof, the tokens may represent the rights, revenue, royalty, and rewards flow as well.", [069]) and ("If the proper payment has been received, the client channel 3260 and/or the decentralized distribution system 3240 allow a communication protocol for sharing content, data, and/or electronic files over the internet stream to the Ethervision client (c1) 3270.", [0153]) and ("They name the project “Short Film Project” and give it a short description. Alice takes the lead as the producer and custodian of the money. She creates a token called SHRTFLM, issuing 20,000 tokens at $1 of value per token. Of those, 4,000 are reserved to Alice, 4,000 are reserved for Bob, and 2,000 tokens for Eve. The tokens represent the dollar value they contributed to their film.", [0206]), tokens are distributed to producer based as above on a "stream report" (is additional context is needed regarding the last [0206], then see related [0205] referenced in an above limitation of this claim), various block entries / "reports" related to streaming content as above are recorded in the blockchain, and tokens may be proportionally distributed to producers; 
LeBeau does not disclose, but McSheehan teaches:
issuing tokens based on a pre-determined rate of inflation; Note the above 35 USC 112(b) rejection as to the term "pre-determined rate of inflation" and that examiner here interprets that term to mean that the parties pre-determine that the tokens will appreciate according to this or that inflation related token index. ("The equations below operate under the assumption that token price index P (i.e., an inflation index of goods and services denominated for purchase using platform tokens) is a known variable. Embodiments that determine the token price may use method 700, described below with reference to FIG. 7.", [043]) and ("The inflation index of platform token denominated goods and services indicates the cost of the goods and services, so an increase in the inflation index may indicate a depreciation in the price of the platform token. The price of the token may be determined using any suitable methods for valuating currency, such as price vs. demand metrics, currency exchange rates, currency trading prices, etc. In particular embodiments, the price of the platform token is determined using a method 700 described below with reference to FIG. 7.", [037]) and ("tokens, through the user interface, can be assigned ... proportionally to ownership amounts.", [068]),  as above, tokens are issued proportionally and also may be assigned / issued based on a "predetermined rate of inflation".

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified LeBeau  to incorporate the teachings of McSheehan because the system set forth in LeBeau would increase its efficiency by being able to use tokens as done in McSheehan which have inflation index related values.

Regarding claim 2:
The combination of LeBeau and McSheehan disclose all of the limitations of claim 1:
LeBeau further teaches:
The method of claim 1, wherein the stream report comprises streaming information for the consumer device compiled over a duration, the streaming information including one or more of: a title of the media content streamed; a duration for which the media content was streamed; a consumer identity associated with the stream; and the media content producer of the media content.   ("Moreover, in the various embodiments described above, unlike conventional platforms, where format and delivery limitations require the various content verticals (Film, TV, Books, Music, etc.) to be siloed into different sections of the user interface, the above-described transactional platform allows for the mixing of content verticals in the same user experience, whereby related titles in various content verticals can be displayed in the same search and can be bundled together into cohesive channels.", [219]), a title of the content is streamed, the "streaming" having already been covered in detail as above,
Regarding claim 3:
The combination of LeBeau and McSheehan disclose all of the limitations of claim 1:
LeBeau further discloses:
The method of claim 1, wherein distributing the portion of the tokens to the media content producer based on the stream report comprises distributing the portion of the tokens to a wallet address of the media content producer, wherein the wallet address of the media content producer is included within the smart contract. ("The default stage is ‘Deployed’. In order for fundraising campaign to start (change to ‘GoingAndGoalNotReached’), a transaction is sent by the owner, calling the ‘start( )’ method. The ‘startTime’ is set in the ‘start( )’ method. After that, everything is automated and the owner cannot change the behaviors. Any Ethereum entity can participate in the token launch. The user interface allows anyone to create a wallet and participate. [remember, this is a peer top peer network] This can be realized by a dedicated page for each project token launch.", [0138]) and ("An Ethervision client (c2) 3280, in searching for content, requests the channel file location from the associated registry smart contract. The Ethereum block chain ... request[s] the channel data from the InterPlanetary File System 3250.", [0154]) and ("Upon reviewing the channel JavaScript™ object notation data, the Ethervision client (c2) 3280 decides to purchase or consume the content of the channel according to the usage policy of the content.", [0155]) and ("FIG. 20 illustrates the display screen 4000 for providing a window for the user to set the launch's threshold and beneficiary wallet address.", [0196]), the blockchain recorded stream report / smart contract (both of which were redundantly addressed in detail as above) may further directs tokens to a producer's wallet.
Regarding claim 4:
The combination of LeBeau and McSheehan disclose the limitations of claim 1:
LeBeau further discloses:
The method of claim 1, wherein distributing the portion of the tokens to the media content producer based on the stream report comprises determining the portion of the tokens based on a stream duration of the media content.  ("The rights/rewards contract mediates rights, revenue, royalty, and reward acquisition and sharing.", [0110]) and ("The decentralized distribution system also utilizes token launch smart contracts. With the token launch contract, project owners can choose to launch their project tokens to the world. The token launch contract handles the logic necessary for exchanging ETH (native Ethereum token) and project tokens.", [0111]) and ("At the time of the token launch contract's creation (deployment), the owner allocates a number of tokens to it, and specifies the price in ETH (or a specific ERC20 token) of each token. Any entity (address) that sends funds to the token launch contract will receive project tokens in exchange.", [0112]) and ("After the launch is successfully over, the token launch contract will send the resulting funds to the beneficiary address (usually the owner, unless otherwise specified during the creation, by the owner). In case the token launch contract fails (minimum threshold set during the creation is not reached), any entity that participated can recover their funds.", [0113]), tokens are distributed to producer based on stream report / smart contract and the "portion" of tokens based on streaming media to this or that producer could be any arbitrary any amount, including 100%.
Regarding claim 5:
The combination of LeBeau and McSheehan disclose all of the limitations of claim 1:
LeBeau further teaches:
The method of claim 1, wherein the tokens comprise digital assets maintained on the blockchain.  ("One exemplary function of the many functions that a digital token may provide is providing a crypto-currency function whose implementation relies on cryptography to generate the digital tokens as well as validate related transactions.", [029]) and ("The transaction module is configured and/or programmed to perform bitcoin or other digital currency transactions to generate public ledger entries that represent rights transfers of the digital content items between providers and recipients.", [023]) and ("The second module or subsystem of the decentralized distribution system for digital media is a token system. The tokens or cryptotokens used in the decentralized distribution system for digital media are roughly equivalent to a cryptocurrency such as Bitcoin or Ether but with specific utility programmed therein.", [059]) and ("The database 120 also include contract data or information 124 associated with rights assigned to the digital content items and/or use of the digital content items, and one or more public ledgers 126, such as block chains associated with the digital content items that track transactions performed with respect to the digital content items.", [019]),  a token comprises a digital currency asset stored on a blockchain.
 
Regarding claim 6:
The combination of LeBeau and McSheehan disclose all of the limitations of claim 5:
LeBeau further teaches:
The method of claim 5, wherein the digital assets comprise a smart contract exchangeable for a fixed amount of fiat currency. Note the above 35 USC 112(b) rejection as to the term " wherein the digital assets comprise a smart contract exchangeable for a fixed amount of fiat currency.", and that examiner here interprets that term to mean that stored cryptocurrency may be exchanged for fiat currency. ("electronically creates, using the user interface of the front end computing system, a project by assigning values to token parameters; electronically chooses, using the user interface of the front end computing system, a method of payment; electronically sends, to the front end computing system, a tx hash if the chosen payment method is fiat currency; electronically sends, to the front end computing system, a transaction receipt if the chosen payment method is digital currency; electronically sends, to the back end computing system, the tx hash or the transaction receipt with the values assigned to the token parameters of the created project; electronically adds the created project into a job queue and returning a job id to the front end computing system when the back end computing system verifies payment via the received tx hash or the received transaction receipt; electronically creates and deploys, at the back end computing system, a token smart contract and a rights/reward smart contract, the token smart contract having an address and the rights/reward smart contract having an address;", [0232]), a fiat currency amount may be equated via a smart contract in a blockchain to cryptocurrency and vis versa.
Regarding claim 7:
The combination of LeBeau and McSheehan disclose all of the limitations of claim 1:
LeBeau further teaches:
The method of claim 1, wherein recording the stream report on the blockchain comprises adding the stream report to a block of the blockchain, and publishing the block to the blockchain. ("The fourth module or subsystem of the decentralized distribution system for digital media is a block chain, such as an Ethereum block chain, that records the smart contracts and executes the smart contracts in a secure, distributed environment.", [064]) and ("FIG. 2 illustrates a block diagram of the decentralized distribution system for digital media discussed above. As illustrated in FIG. 2, a user (artist/creator) creates, through the user interface, a project; names the project; and may provide a description thereof and/or a logo (image), at block 2410. This information is stored or defined in a metadata file, at block 2210.", [065])., a "stream report" (consisting, inter alia as noted above, of facts/data relating to a smart contract) ) is published to the blockchain.
Regarding claim 8:
The combination of LeBeau and McSheehan disclose the limitations of claim 7:
LeBeau further teaches:
The method of claim 7, wherein the stream report is one of a plurality of stream reports, and wherein the plurality of stream reports is added to the block.  ("If the proper payment has been received, the client channel 3260 and/or the decentralized distribution system 3240 allow a communication protocol for sharing content, data, and/or electronic files over the internet stream to the Ethervision client (c1) 3270.", [0153]) and  ("The fourth module or subsystem of the decentralized distribution system for digital media is a block chain, such as an Ethereum block chain, that records the smart contracts and executes the smart contracts in a secure, distributed environment.", [064]) and ("FIG. 2 illustrates a block diagram of the decentralized distribution system for digital media discussed above. As illustrated in FIG. 2, a user (artist/creator) creates, through the user interface, a project; names the project; and may provide a description thereof and/or a logo (image), at block 2410. This information is stored or defined in a metadata file, at block 2210.", [065]), once again, facts / data which make up a smart contract, and/or a plurality thereof, are recorded in the blockchain. 

Regarding claim 9:
The combination of LeBeau and McSheehan disclose all of the limitations of claim 1:
LeBeau does not teach, McSheehan teaches:
The method of claim 1, wherein the pre-determined rate of inflation is determined by vesting token holders implementing a consensus algorithm. ("The inflation index of platform token denominated goods and services indicates the cost of the goods and services, so an increase in the inflation index may indicate a depreciation in the price of the platform token. The price of the token may be determined using any suitable methods for valuating currency, such as price vs. demand metrics, currency exchange rates, currency trading prices, etc.", [037]), an algorithm is used to determine inflation rate, like, for example, price vs. demand, and any "vesting" token holder may so peg their tokens to the consensus inflation rate as above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified LeBeau  to incorporate the teachings of McSheehan because the system set forth in LeBeau would increase its efficiency by being able to use tokens as done in McSheehan which have inflation index related values.

Regarding claim 10: 
The combination of LeBeau and McSheehan disclose all of the limitations of claim 1:
LeBeau does not teach, McSheehan teaches:
wherein the portion of the tokens is a first portion of the tokens, the method further comprising: distributing a second portion of the tokens amongst a plurality of vesting token holders and a plurality of block producers. ("When this happens, platform manager 410 may offer volatility processes with higher bonus rates to clients 430, who may be incentivized to enter into them in order to obtain bonus tokens. The platform tokens held in volatility processes are thus temporarily removed from circulation, decreasing the supply of platform tokens for a period of time and increasing their price. Conversely, if the supply of platform tokens decreases, increasing the token's price, then platform manager 410 may offer volatility processes with lower bonus rates to clients 430.", [041]), here, "first" and "second" portions of tokens may be distributed to "vesting" clients / token holders (who, under BRI, and consistent with the Specification [020]) include those who hold, or otherwise,  take tokens out of circulation for a period of time) may also be the recipient of these portions of tokens distributed by the block producers. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified LeBeau  to incorporate the teachings of McSheehan because the system set forth in LeBeau would increase its efficiency by being able to use tokens as done in McSheehan which have inflation index related values.
Regarding claim 13:
LeBeau discloses the limitations of claim 12:
LeBeau does not expressly disclose, but McSheehan teaches:
The method of claim 12, wherein the blockchain implements a token payment system, wherein the token payment system issues cryptocurrency in the form of an amount of stable tokens to the media content producer in exchange for the stream to the consumer device.  Please note the above stated examiner interpretation of "stable" tokens which means that they are tied to fluctuations of a currency (low volatility, see claim 11 analysis). That said, ("FIG. 7 is a flowchart for a method 700 for determining a price of a token in a distributed cryptocurrency system, according to particular embodiments.", [069]) and ("Method 700 may involve voting by token holders on a price of the token using a votechain, or a blockchain that keeps track of voting as described below. In particular embodiments, a token price is represented as an exchange rate between tokens and a traditional currency (e.g., token/USD, token/Euro, etc.).", [070]), as already detailed several times above, a user / producer may be paid in stable currency for generation of the media stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified LeBeau  to incorporate the teachings of McSheehan because the system set forth in LeBeau would increase its efficiency by being able to use tokens as done in McSheehan which have inflation index related values.

Regarding claim 14:
The combination of LeBeau and McSheehan disclose all of the limitations of claim 13:
LeBeau further teaches:
The method of claim 13, wherein the amount of stable tokens issued to the media content producer in exchange for the stream to the consumer device is based on the duration of the stream. ("The rights/rewards contract mediates rights, revenue, royalty, and reward acquisition and sharing.", [0110]) and ("The decentralized distribution system also utilizes token launch smart contracts. With the token launch contract, project owners can choose to launch their project tokens to the world. The token launch contract handles the logic necessary for exchanging ETH (native Ethereum token) and project tokens.", [0111]) and ("At the time of the token launch contract's creation (deployment), the owner allocates a number of tokens to it, and specifies the price in ETH (or a specific ERC20 token) of each token. Any entity (address) that sends funds to the token launch contract will receive project tokens in exchange.", [0112]) and ("After the launch is successfully over, the token launch contract will send the resulting funds to the beneficiary address (usually the owner, unless otherwise specified during the creation, by the owner). In case the token launch contract fails (minimum threshold set during the creation is not reached), any entity that participated can recover their funds.", [0113]), tokens are distributed to producer based on stream report / smart contract and the portion of tokens based on streaming media to this or that producer could be any arbitrary any amount, including 100%.
Regarding claim 16:
The combination of LeBeau and McSheehan disclose all of the limitations of claim 13:
LeBeau further teaches:
The method The method of claim 13, wherein the smart contract indicates a rate of royalty payment from the media platform to the media content producer based on the stream duration of the media content.  ("The third module or subsystem of the decentralized distribution system for digital media is a smart contract system, wherein smart contracts are generated, updated, and managed. The smart contracts are ordered together to administer a range of functions and in doing so are called smart contract systems.", [062]) and ("The decisions users make and communicate through the front-end or user interface about distribution terms including pricing, rights, revenue, royalty allocation, and fund-raising are all reflected in the smart contract system. By reflecting the distribution terms in the smart contract system, the terms can therefore be defined once, and the rest is automated.", [063]), as above, the royalty allocation due to producer for streaming his/ her content is set forth in a smart contract in the blockchain.
Regarding claim 17:
LeBeau discloses all of the limitations of claim 12:
LeBeau does not disclose, but McSheehan teaches:
wherein generating the stream report based on the duration of the stream comprises: recording a start time of the stream; recording an end time of the stream; and recording a streamed portion of the media content streamed between the start time and the end time. ("As another example, node 121 a may be a live video streaming service that creates one or more blockchain processes that automatically transfers cryptocurrency to video streamers based on viewership, time spent streaming, viewer donations, etc.", [027]), start and end times may be recorded in the blockchain, and, as above, payment therefore accordingly..

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified LeBeau  to incorporate the teachings of McSheehan because the system set forth in LeBeau would increase its efficiency by being able to use tokens as done in McSheehan which have inflation index related values.

Regarding claim 19:
The combination of LeBeau and McSheehan disclose the limitations of claim 18:
LeBeau does not expressly disclose, but McSheehan teaches:
wherein the blockchain comprises a token payment system, wherein the token payment system issues cryptocurrency in the form of a media content token to the media content producer in exchange for the stream of the media content.  Please note the above stated examiner interpretation of "stable" tokens which means that they are tied to fluctuations of a currency (low volatility, see claim 11 analysis). That said, ("FIG. 7 is a flowchart for a method 700 for determining a price of a token in a distributed cryptocurrency system, according to particular embodiments.", [069]) and ("Method 700 may involve voting by token holders on a price of the token using a votechain, or a blockchain that keeps track of voting as described below. In particular embodiments, a token price is represented as an exchange rate between tokens and a traditional currency (e.g., token/USD, token/Euro, etc.).", [070]), as already detailed several times above, a user / producer may be paid the value owed to him/her  in stable currency for generation of the media stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified LeBeau  to incorporate the teachings of McSheehan because the system set forth in LeBeau would increase its efficiency by being able to use tokens as done in McSheehan which have inflation index related values.

Regarding claim 20: 
The combination of LeBeau and McSheehan disclose the limitations of claim 19:
LeBeau does not teach, McSheehan teaches:
the system further comprising: a plurality of network participant devices communicatively coupled to the remote server, wherein the plurality of network participant devices comprise a plurality of block producers, and a plurality of vesting token holders, wherein the plurality of block producers implement the blockchain, and wherein the plurality of vesting token holders determine one or more parameters of the token payment system according to a consensus voting algorithm. Note that examiner has already analyzed in prior claims everything in this claim twice over, save the portion dealing with determining token pricing as a function of voting, that said ... ("Method 700 may involve voting by token holders on a price of the token using a votechain, or a blockchain that keeps track of voting as described below. In particular embodiments, a token price is represented as an exchange rate between tokens and a traditional currency (e.g., token/USD, token/Euro, etc.).", [070]) and ("At step 702, platform manager 410 receives a vote from a token holder. The vote may include a deposit in tokens, a hash based on the current price of the token, a prior price of the token corresponding to a previously submitted vote by the token holder (for which the hash was submitted in the previous vote), and an address associated with token holder.", [071]) and ("At step 704, platform manager 410 determines a validity of the vote. If a submitted vote does not match a previously submitted hash, the vote is considered invalid. Furthermore, if the submitted prior price is not within a percentile range of submitted prices, given a sample size exceeding a predetermined sample size, the vote is considered invalid. Otherwise, the vote is considered valid. As an example, if a prior price is a statistical outlier, the vote is not counted. An outlier may be determined using any suitable statistical techniques, e.g., three times the standard deviation, etc.", [072]) and ("At step 706, platform manager 410 determines a price for the token based on the valid votes. In particular embodiments, the price is determined based on a weighed vote correlated to the size of the deposit associated with each vote.", [073]), the "parameter" here based on voting  is token pricing, and the algorithm is one vote per user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified LeBeau  to incorporate the teachings of McSheehan because the system set forth in LeBeau would increase its efficiency by being able to use tokens as done in McSheehan which have inflation index related values.

Claim 11 is rejected pursuant to 35 USC 103 as being unpatentable over LeBeau (US20200143014A1), in view of McSheehan, (US20190114707A1),in further view of Roets (WO2020032990A1, English copy in file wrapper).

Regarding claim 11:
The combination of LeBeau and McSheehan disclose all of the limitations of claim 10:
LeBeau and McSheehan do not expressly disclose, but Roets teaches:
wherein the first portion of the tokens comprises a plurality of stable tokens, and wherein the second portion of the tokens comprises a plurality of utility tokens.
Examiner here utilizes BRI to interpret the term "stable tokens" (which happens to be consistent with the Specification) to include those tokens /  digital assets designed to mimic the value of fiat currencies like the dollar or the euro which assets are deemed conventional, and which assets see negligible price movement and closely track the value of the underlying asset or fiat currency that they emulate, and examiner deems a "utility" token's value to vary with the market, which also happens to be consistent with the specification's take on a utility token  [50], that said  ...
... ("Security systems and methods are disclosed that associate several human entities each with a corresponding cryptographic utility token inventory and trustworthiness indication. The trustworthiness indications each shift each at a rate substantially correlating with its corresponding cryptographic utility token inventory so as to allow different entities to become trusted and untrusted over time. This triggers automatic privilege modifications that enhance security within a networked community invested in cryptographic utility tokens.", [ABSTRACT]) and ("Such attenuations may, as described herein, maintain a balance between allowing cryptographic utility token inventories to serve their conventional functions and using inventory tenure to guard against nefarious software.", [Para. 82]), as above, the system of Roets similarly utilizes both "utility" and "stable" (a.k.a., "trusted") tokens to best balance blockchain assets. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified LeBeau to incorporate the teachings of Roets because it would increase the efficiency of the system to distinguish tokens rewards-wise between essentially utility and higher usage customers as done in Roets.

Claim 15 is rejected pursuant to 35 USC 103 as being unpatentable over LeBeau (US20200143014A1), in view of McSheehan, (US20190114707A1), in further view of Dua (US20150058227A1).

Regarding claim 15:
The combination of LeBeau and McSheehan disclose all of the limitations of claim 14:
That combination does not expressly disclose, but Dua teaches:
The method of claim 14, wherein the amount of stable tokens issued to the media content producer in exchange for the stream to the consumer device is further based on a status of a user associated with the consumer device, wherein a greater number of stable tokens is issued to the media content producer if the status of the user is full time active listener, and wherein a lesser number of stable tokens is issued to the media content producer if the status of the user is not full time active listener.  This primarily redundant as covered above limitation essentially says that preference is given in the form of stable token issuance to full time, credentialed, read, preferred, users who stream more music, that said ... ("According to the present invention, electronic credentials may be issued to a wallet application on a wireless device 200 held (owned, rented or otherwise controlled) by a user that already has a physical card or token-based credential", [057]) and see [ABSTRACT] (" Credentials may be selectively issued by issuers such as credit card companies, banks, and merchants to consumers permitting the specific consumer to conduct a transaction according to the authorization given as reflected by the credential or set of credentials. The preferred mechanism for controlling and distributing credentials according to the present invention is through one or more publicly accessible networks such as the Internet wherein the system design and operating characteristics are in conformance with the standards and other specific requirements of the chosen network or set of networks. Credentials are ultimately supplied to a handheld device such as a mobile telephone via a wireless network. The user holding the credential may then use the handheld device to conduct the authorized transaction or set of transactions via, for example, a short range wireless link with a point-of-sale terminal."), preference in terms of stable cryptocurrency is given to credentialed users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified of LeBeau to incorporate the teachings of Dua because it would increase its efficiency / rewards bases by adopting its above noted extensive credentialing process.



Conclusion




The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Cobban  (US20160358161A1) - Systems and methods for a comprehensive online music marketplace are provided that increase the efficiency music sharing between artists and consumers. In one embodiment, a method may comprise, in response to a request from an artist, generating a desired number of artist tokens, transmitting the artist tokens to a first digital wallet of the artist device, and performing a digital transaction between a consumer device and the artist device. The digital transaction may include transferring an amount of cryptocurrency from a second digital wallet of the consumer device to the first digital wallet of the artist device, in exchange for one or more of artist tokens, artist produced songs, and artist merchandise. Further, in some examples, the method may additionally and/or alternatively comprise destroying a portion of the artist tokens based on one or more of the amount of cryptocurrency transferred from the second digital wallet, and a deduction percentage.l 
Molinari (US20190080402A1) - A method that includes generating a unique token associated with a profit participation parameter in an issuing entity for a token holder, the unique token being generated as a security according to a security regulation and being based on a determination of demand by token holders, implementing a smart contract on a blockchain to manage distributions from the issuing entity to the token holder according to the unique token, wherein the smart contract includes a set of promises in digital form and defined protocols for managing value distribution from the issuing entity to the token holder, receiving, via the smart contract, a revenue received by the issuing entity, issuing, via the smart contract and based on the revenue, to the token holder, a disbursement; and recording, by the smart contract, the disbursement and circumstances surrounding the disbursement on the blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698